Citation Nr: 1821646	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-09 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	John Niles, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1967 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In October 2015, the Board reopened the claim of service connection for a left knee disability, previously characterized as left knee chondromalacia, and remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.

In June 2016, the Board denied entitlement to service connection for a left knee disability.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2017, the Court granted a Joint Motion for Remand (JMR), vacating the Board's decision denying entitlement to service connection for a left knee disability, and remanding the matter to the Board for further proceedings consistent with the decision.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In a decision issued in June 2016, the Board denied entitlement to service connection for a left knee disability.  The Board determined that, although the Veteran has a present disability and in-service incurrence, the preponderance of the evidence was against a causal relationship between the current disability and service, and the criteria for service connection were not met.
In the September 2017 JMR, the parties agreed that VA did not provide an adequate medical opinion.  Particularly, the Court found that the January 2016 medical opinion did not consider and weigh the entire record, including the Veteran's lay statements and private medical records concluding that he suffered left knee arthritis symptoms predating his July 2004 work injury, when denying a link between the Veteran's current left knee disability and service.

In December 2017, the Veteran's representative submitted correspondence highlighting private medical opinions from 2005 that he believes should be considered in conjunction with obtaining a new medical opinion that considers the Veteran's lay statements.  The Board finds that these are reasonable requests and has so instructed consideration of this evidence in conjunction with obtaining a new medical examination and opinion, and consideration of the Court directives, as detailed below.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to his claim.  After obtaining any necessary authorization from the Veteran, obtain all outstanding private and VA records.

2. Obtain an addendum opinion as to the cause of the Veteran's current knee disability.  The examiner is requested again to review the claims folder, to include this Remand, the Court's JMR, and the three-part correspondence received by VA from the Veteran's representative on December 21, 2017.  Following a review of the claims file, the examiner is asked to provide an opinion on the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's left knee disability had its onset in service, or is otherwise the result of an in-service disease or injury, to include left knee pain the Veteran experienced in service and attributes to physical movement and heavy lifting, the "? osteoarthritis" noted in September 1969, and the left knee chondromalacia diagnosed in September 1969.  

In addressing the question, the examiner must take into account the Veteran's assertions that he performed strenuous lifting in service; he self-treated and was treated by his now deceased first wife for left knee pain; and that his current left knee disability is related to his in-service injury and diagnosis, which has resulted in continuous or recurring pain in the left knee since service.

Review of the entire file is required; however, the following must be specifically considered and mentioned in the formulated opinions:
 
* Service treatment records with a September 3, 1969 notation that the Veteran "injured L[eft] knee 3 years ago in football. Had lateral medial stress and subsequent swelling of leg. No specific Rx except jt was aspirated. Took 1-2 months to clear. No trouble since until 2 weeks ago when he began to play basketball and doing a lot of walking. He gets diffuse pain in left knee. No recent trauma of specific nature. Does not give out but feels weak..."  (See medical document labeled "STR-Medical" that was received on March 9, 2015, page 83 of 90).
* Service treatment records of a September 4, 1969 radiology report noting "? osteoarthritis."  (See medical document labeled "STR-Medical" that was received on March 9, 2015, page 75 of 90). 
* Service treatment records noting a September 29, 1969 diagnosis of left patella chondromalacia (See medical document labeled "STR-Medical" that was received on March 9, 2015, page 15 of 29). 
* The Veteran's sworn testimony regarding self-treatment of the same left knee issues since service, by using over-the-counter medication (See document labeled "Hearing Testimony" that was received on August 18, 2015, pages 9 and 14).
* Private treatment records from Dr. R.B. that discussed an MRI from July 27, 2004, which described a complex tear involving posterior horn of the medial meniscus, a small osteochondral defect including or involving the medial femoral condyle and the medial tibial plateau with moderately severe chondromalacia of the articulating cartilage of the medial formoral condyle... grade II chondromalacia of the patella in the patellofemoral area, including degenerative joint disease and chondromalacia (See document labeled "Medical Treatment Record - Non-Government Facility" received on October 28, 2011, pages 6-7).
* Private treatment records from Dr. R.B. received on April 19, 2005, which indicated that the Veteran had "severe degenerative arthritic change of the left knee... left knee arthrosis is degenerative arthrosis and arthritis and chondromalacia related to the compensable injury. These conditions were obviously present prior to the compensable injury, [that is the degenerative arthritic changes and loss of cartilage described in the MRI July 2004]. The meniscal tear most probably occurred at the time of the injury and certainly the general condition of the knee was significantly aggravated by the type of injury, carrying heavy objects upstairs" (See document labeled "Medical Treatment Record - Non-Government Facility" received on October 28, 2011, page 32).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Ensure that the information provided by the examiner satisfies the criteria above, and if not, return the report as insufficient.  Then, readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


